Citation Nr: 0931136	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  03-08 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a back disability, to 
include degenerative changes of the thoracic and lumbar 
spine.   

(The issues of entitlement to service connection for a left 
foot, little toe disorder, a right foot disorder, a left 
ankle disorder, a right ankle disorder, a bilateral hip 
condition, and a bilateral knee condition, are the subject of 
a separate appellate decision.)


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law






ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from November 1954 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Buffalo, New York, which denied service connection 
for degenerative disc disease of the back.  The Veteran 
subsequently filed a timely appeal.  By a December 2004 
decision, the Board denied the Veteran's claim for service 
connection for degenerative joint disease of the back.      

The Veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  While this case was 
pending before the Court, the Office of General Counsel for 
VA, on behalf of VA, and the Veteran, by and through his 
attorney, filed a Joint Motion for Remand (Joint Motion), 
dated in October 2005.  In an Order, dated in October 2005, 
the Court granted the Joint Motion, vacated the Board's 
December 2004 decision, and remanded the case, pursuant to 38 
U.S.C. § 7252(a), for compliance with the directive 
stipulated in the Joint Motion.  Copies of the Court's Order 
and the Joint Motion have been placed in the claims file.

In order to comply with the Court's decision, in April 2006, 
the Board remanded this case to the RO for additional 
development consistent with the Court's decision. However, 
because the RO failed to comply with all development 
requested by the Board, in an April 2007 decision, the Board 
again remanded this case for additional development.  The 
purposes of these remands have now been met and the case is 
ready for appellate consideration.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting Board's duty to "insure 
[the RO's] compliance" with the terms of its remand orders).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence does not show a back disability, to 
include degenerative changes of the thoracic and lumbar 
spine, during service or for many years thereafter; the 
preponderance of the evidence is against a nexus between a 
current back disability, to include degenerative changes of 
the thoracic and lumbar spine, and any incident of service.   


CONCLUSION OF LAW

A back disability, to include degenerative changes of the 
thoracic and lumbar spine, was not incurred in or aggravated 
during active service, nor may arthritis of the thoracic or 
lumbar spine be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.
Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2002, March 2006, and May 2006 letters sent to the Veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in May 2002 and May 2006 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the Veteran received notice 
of the evidence needed to substantiate his claim, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the March 2006 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.        

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In this case, written notice was provided in May 2002, March 
2006, and May 2006, after the decision that is the subject of 
this appeal.  Despite the timing deficiency with respect to 
this notice, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a back disability, to include degenerative 
changes of the thoracic and lumbar spine, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.      

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.           

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  In this regard, while the 
Veteran's service treatment records were apparently damaged 
in a fire at the National Personnel Records Center (NPRC) in 
1973, the records are available, to include his pre-
separation examination, dated in September 1957.     

The duty to assist includes assisting the veteran in 
obtaining records and providing medical examinations or 
obtaining medical opinions when such are necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) 
(setting forth Secretary's various duties to claimant).  The 
Veteran received a VA examination in November 2001.  In 
addition, pursuant to the April 2006 Board remand, the 
Veteran underwent a VA examination in July 2006.  An addendum 
to that examination report was provided in August 2006.  
However, because the examiner from the July 2006 VA 
examination did not address the pertinent opinions of record 
as requested in the April 2006 Board remand, namely the 
opinions from Ms. K., a VA nurse practitioner, and P.T.S., 
M.D., a private physician, the Board once again remanded this 
case and requested that the examiner address the 
aforementioned opinions.  In August 2007, the examiner from 
the July 2006 VA examination provided an addendum to the July 
2006 VA examination report in which he addressed the 
aforementioned opinions.  Thus, the Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  See also 
McLendon v. Nicholson, 20 Vet. App. 29, 83 (2006); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).        

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.




II.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of a back disability, to include 
degenerative changes of the thoracic and lumbar spine.  The 
records show that in April 1957, the Veteran injured his foot 
after parachuting out of a plane.  The physical examination 
revealed that his toe was sore.  The examiner diagnosed the 
Veteran with a contusion and suggested that he wear special 
shoes for five days.  In September 1957, the Veteran 
underwent a pre-separation examination.  At that time, in 
response to the question as to whether the Veteran had ever 
had or if he currently had arthritis or rheumatism, or bone, 
joint, or other deformity, the Veteran responded "no."  The 
Veteran's spine and other musculoskeletal system were 
clinically evaluated as "normal."  

In August 2001, the Veteran filed a claim of entitlement to 
service connection for a back disability.  He maintained that 
during service, he injured his back while he was parachuting.  
The Veteran reported that he was blown off course and then 
fell to the ground.  According to the Veteran, after the 
injury, he developed chronic pain in his back.  In support of 
his claim, he submitted various statements from friends, 
family members, and a former employer.

In a May 2001 letter, the Veteran's brother reported that he 
recalled his mother telling him that the Veteran had been 
injured in an airborne jump.  His mother indicated that the 
Veteran was in extreme pain in his legs and lower back but he 
would recover.  The Veteran's brother stated that he had 
noticed the Veteran's back becoming worse, and that the pain 
in his back and legs had become more frequent and severe.

In a June 2001 letter, the Veteran's son indicated that he 
had worked with his father from 1975 to 1980 and watched him 
experience severe back pain.  He reported that the Veteran 
told him about his accident while he was in service.  The 
Veteran's son, who was a Command Sergeant Major of an 
airborne Battalion, stated that in his opinion his father's 
injury could very well be service connected as a result of 
his reported in-service accident.  In a July 2001 letter, the 
Veteran's wife reported that she had noticed that his pain 
had increased over the past 40 years and that he could not 
sleep in the bed due to the pain.

VA Medical Center (VAMC) outpatient treatment records, dated 
from June 1995 to November 1999 to December 2005, show that 
in June 1995, the Veteran had x-rays taken of his lumbosacral 
spine.  The x-rays were interpreted as showing degenerative 
changes which were particularly marked at the level L2-3.  
The invertebral disc space at that level showed evidence for 
loss of height.  There was slight retrolisthesis at that 
level.  There was no evidence of spondylolisthesis.  In 
November 1999, the Veteran was noted to walk with a slight 
limp due to an old injury.  No further information was 
provided, nor were any complaints of back pain noted.  At 
that time, the Veteran was treated for shortness of breath 
and he had chest x-rays taken.  The x-rays were reported to 
show degenerative changes in the thoracic spine.  In August 
2000, the Veteran was treated for complaints of right sided 
sciatica and low back pain radiating down the leg.  He noted 
that he was currently performing roofing jobs and was 
climbing ladders.  The Veteran was advised to take ibuprofen.  
In May 2001, the Veteran presented with acute onset of low 
back pain radiating down the right buttocks and posterior leg 
over the last three weeks.  According to the Veteran, the 
pain was a sudden onset after bending over to fix the leg of 
a table.  Past medical history was noted to include L2-3 
osteophyte with mild degenerative changes.  In June 2001, the 
Veteran underwent a computerized tomography (CT) scan.  The 
CT scan was interpreted as showing dextroscoliosis of the 
lumbar spine, mild degenerative change, which was greatest at 
the L2-3 level, and disk bulges at L2-3, L3-4, L4-5, and L5-
S1.

In an August 2001 statement, Ms. K., the Veteran's nurse 
practitioner at the VAMC, reported that he had been under her 
primary care since May 1997.  Ms. K. stated that according to 
the Veteran, he had a history of low back pain that started 
after a jump over Berlin, 34 years ago.  The Veteran 
indicated that windy conditions blew his parachute off course 
into the trees.  He noted that he hit the ground hard, feet 
first, and then was dragged through the trees.  The Veteran 
reported that when he was rescued, he could not initially 
walk and was carried to safety.  Ms. K. indicated that the 
Veteran had experienced intermittent exacerbation of back 
pain and right sciatica since May 1997.  She noted that x-
rays revealed L2-3 degenerative changes, retrolisthesis and 
disc bulges from L2- S1.  Ms. K. opined that the CT scan 
reflected the traumatic injury from 1956.

In November 2001, the Veteran underwent a VA examination.  At 
that time, he stated that he had chronic low back pain.  He 
reported that the pain started in 1956 when he made a 
parachute jump and jumped off course.  The Veteran noted that 
he experienced weakness and stiffness, and that the pain 
became worse after walking or lifting objects.  He reported 
that after leaving service, he worked driving a truck or 
doing interior painting.  According to the Veteran, he never 
sought medical care because he lived 50 miles away from the 
VAMC and he was too busy supporting a family.  Following the 
physical examination and a review of the June 2001 CT scan, 
the examining physician diagnosed the Veteran with 
degenerative disc disease.  The examiner stated that the 
Veteran's degenerative disc disease was not unusual for a 64-
year-old gentleman. 

Private medical records from P.T.S., M.D., show that in May 
2002, Dr. S. examined the Veteran.  Dr. S. stated that the 
Veteran was seeking a second opinion regarding his back.  
According to the Veteran, he had injured his back when he was 
parachuting in Germany while on active duty service in the 
Army Rangers.  The Veteran indicated that there was a high 
wind and he was blown off course, and he landed hard on his 
feet, injuring his back.  He denied any back pain prior to 
his fall.  The Veteran reported that he was put on light duty 
after the fall and was eventually assigned a lifeguard 
position.  According to the Veteran, after the injury, he 
developed chronic back pain.  He requested that Dr. S. 
provide an opinion as to whether any current back disability 
was related to his period of service, specifically to his in-
service back injury.  Dr. S. noted that he had reviewed 
pertinent x-ray reports and that lumbosacral spine films, 
dated in August 1998, showed degenerative changes, 
osteophytes both laterally and anteriorly, bridging across 
L2-3.  Following the physical examination and a review of the 
Veteran's x-rays, Dr. S. diagnosed the Veteran with 
degenerative disc disease of the lumbosacral spine, with 
osteophytes bridging across L2-3.  Dr. S. stated that based 
on the history provided to him by the Veteran, which was that 
he had never had any problems with his back until he had a 
fall while he was in the military and had experienced 
problems ever since, it was his opinion that there appeared 
to be a direct relationship from the Veteran's problems in 
the past to his current problems.     

In a May 2002 letter, the Veteran's former employer, Mrs. 
E.B., reported that she had employed him from the 1960's to 
the 1980's.  She indicated that during his time of employment 
he had back trouble, which was associated with the air borne 
jumps he performed while in the military.  According to Mrs. 
B., several times during his employment, his back would go 
out and he would be in severe pain and would have to stop 
working for a few days.

In a May 2002 letter, the Veteran's grade school friend, Mr. 
F., indicated that while the Veteran was in service he wrote 
to Mr. F. and stated that he had experienced some bad jumps.  
In another letter also dated in May 2002, the Veteran's 
friend, Mr. M., who had known the Veteran since 1958, 
reported that the Veteran told him about his parachuting 
accident and he had noticed that the Veteran was restricted 
in some activities.  In a June 2002 letter, Mr. W. indicated 
that he had known the Veteran for the last 40 years and 
during that time, the Veteran had complained of back pain 
associated with doing a lot of jumps while in service.

In a June 2002 statement, Mr. R. reported that he was a crew 
member in the 5th Airforce Squadron.  As a radio operator on 
C-46 and C-47 planes, he dropped the paratroopers on 
Corregidor.  Although he did not serve with this Veteran, he 
noted that many individuals were injured when parachuting, or 
trapped on tree tops.

VAMC outpatient treatment records show that in July 2002, the 
Veteran had a CT scan of his lumbar spine.  The CT scan was 
reported to show chronic multilevel mild disc bulging.  The 
examiner noted the only change from the June 2001 x-ray was 
there was a greater degree of disc protrusion at the left at 
L4-5 adjacent to both the left L4 and L5 nerve roots.

In July 2006, the Veteran underwent a VA examination which 
was conducted by W.B., M.D.  Dr. B. stated that he had 
reviewed the Veteran's claims file.  Dr. B. indicated that 
according to the Veteran, he had initially injured his back 
during service when he had a bad parachute jump.  The Veteran 
indicated that following the injury, he developed chronic 
back pain.  He noted that after his separation from the 
military, he worked as a truck driver and as an indoor house 
painter.  The Veteran reported that at present, he was not 
working.  Following the physical examination and a review of 
the Veteran's x-rays, Dr. B. diagnosed the Veteran with 
degenerative intervertebral disk of the lumbar spine without 
evidence of radiculopathy or radicular irritation.  Dr. B. 
stated that it was his opinion that it was as least as likely 
as not that the Veteran's current lumbar spine condition was 
"less likely as not caused by or a result of any service-
connected injury or activity."     

In August 2006, Dr. B. provided an addendum to the July 2006 
VA examination report.  In the addendum, he stated that he 
had been asked to provide a rationale for his opinion that 
the Veteran's lumbar spine condition was less likely as not 
caused by or a result of any service-connected injury or 
activity.  Dr. B. indicated that upon the Veteran's physical 
examination, he noted that the Veteran exhibited non-organic 
changes in that when he sat at the examining table, his knees 
could be fully extended without discomfort.  In addition, Dr. 
B. noted that the Veteran used a wheelchair for ambulation.  
Dr. B. reported that in his opinion, that was dysfunction 
inconsistent with physical findings on examination.  The CT 
study of the lumbar spine showed a mild disc bulge at the L4 
area.  According to Dr. B., such radiologic findings were not 
uncommon in patients of the Veteran's age and generally did 
not cause patients to resort to wheelchair ambulation.  Dr. 
B. stated that the Veteran gave a history of an in-service 
back injury in the mid-1950's when he injured his back in a 
parachute jump.  According to Dr. B., if that injury was 
significant, the degenerative changes of his lumbar spine 
would be grossly apparent now and the CT scan would show much 
more than a mild disc bulge.  Dr. B. opined that it was at 
least as likely as not that the Veteran's disc bulge at the 
L4 area was age-related rather than due to any injury which 
occurred some 50 years ago.  In summary, Dr. B. reiterated 
his opinion that the Veteran's lumbar spine condition was 
less likely as not caused by any incident of service.  He 
noted that if the Veteran's in-service back injury had been 
significant, the degenerative changes of the Veteran's lumbar 
spine would be significantly advanced beyond the present 
state.  Moreover, the Veteran exhibited non-organic findings 
which further suggest that the Veteran's complaints were 
functional rather than structural.       

Pursuant to the April 2007 remand, Dr. B., the examiner from 
the Veteran's July 2006 VA examination, provided an addendum 
to the July 2006 VA examination report.  In the August 2007 
addendum, Dr. B. stated that he had been requested to address 
the August 2001 opinion from Ms. K., a VA nurse practitioner, 
and the May 2002 opinion from Dr. S., a private physician.  
In the August 2001 opinion, Ms. K. diagnosed the Veteran with 
chronic back pain and opined that his back disability was due 
to his in-service back injury.  Dr. B. noted that Ms. K.'s 
opinion was based on the history provided to her by the 
Veteran.  In the May 2002 opinion, Dr. S. stated that based 
on the history provided to him by the Veteran, it was his 
opinion that the Veteran's current back disability was 
related to his military service.  Thus, both opinions were 
based solely on the history given by the Veteran.  Dr. B. 
indicated that he had examined the Veteran and had concluded 
that the Veteran exhibited signs of symptom magnification 
with the use of the wheelchair for ambulation and non-organic 
symptoms of a long stocking hypesthesia of the right leg.  In 
addition, Dr. B. reported that the Veteran had worked for 
several years as a truck driver.  Dr. B. noted that such an 
occupation could cause varying degrees of low back problems.  
Dr. B. provided a list of medical articles which supported 
that conclusion.  

In summary, Dr. B. stated that it was his opinion following 
his initial evaluation of the Veteran that it was less likely 
as not that the Veteran's low back symptoms were related to 
his claimed in-service lumbar injury.  According to Dr. B., 
the Veteran worked as a truck driver for many years following 
his discharge from the military and it was at least as likely 
as not that his current lumbar and thoracic spine symptoms 
were due to occupational exposure as a truck driver, rather 
than to his in-service lumbar injury.  At present, the 
Veteran exhibited degenerative changes throughout the lumbar 
and thoracic spine.  Dr. B. concluded that it was unlikely 
that an episode of back pain would pre-dispose to such 
degenerative changes of the thoracic and lumbar spine without 
further trauma or familial tendencies.  According to Dr. B., 
several studies, some of which had been outlined in the 
addendum, indicated the frequency of complaints of back pain 
with the occupation of truck driver.  It was Dr. B.'s 
continued opinion that it was less likely as not that the 
Veteran's current back disability was due to a service-
connected back injury.     

In December 2007, the Veteran submitted copies of Board 
decisions pertaining to other veterans.  In the decisions, 
the Board granted service connection for various 
disabilities, including a back disability, based on medical 
evidence showing a link between in-service injuries due to 
parachute jumps and the current disabilities.  


III.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102.  Thus, when a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Wells v. Principi, 18 Vet. 
App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49 54 
(1990).  A claim will be denied only if a preponderance of 
the evidence is against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).      


IV.  Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a back disability, 
to include degenerative changes of the thoracic and lumbar 
spine.  

In the instant case, the Veteran contends that he injured his 
back during service when he was parachuting.  He reports that 
he was blown off course and then fell to the ground, injuring 
his back.  In this regard, although the Veteran's service 
treatment records show that in April 1957, the Veteran 
injured his foot after parachuting out of a plane, the 
evidence is negative for any evidence showing that he injured 
his back after a parachute jump.  However, given that the 
records clearly show that Veteran participated in parachutes 
jumps (see May 1955 Certification from the 82nd Air Borne 
Division showing that the Veteran had successfully completed 
the prescribed course of instruction in Basic Airborne 
Training and was rated as a parachutist), the Board will 
accept as true that the Veteran injured his back after a 
parachute jump.  Nevertheless, the Board also finds that 
whatever manifestations of a back injury were present during 
service were acute and transitory and resolved without any 
apparent residuals.  In this regard, the Board notes that the 
Veteran's service treatment records, including his September 
1957 pre-separation examination, are negative for any 
complaints or findings of a back disability, to include 
degenerative changes of the thoracic and lumbar spine.  
Moreover, at the time of the Veteran's September 1957 pre-
separation examination, his spine and other musculoskeletal 
system were clinically evaluated as "normal."  Such 
evidence indicates that whatever manifestations of a back 
injury were present during service were acute and transitory 
and resolved without any apparent residuals.  The normal 
separation examination weighs against the claim of the onset 
of a chronic back disability, to include residuals of an 
injury, during service.   

The first medical evidence of a back disability is in June 
1995, over 37 years (emphasis added) after the Veteran's 
discharge.  VAMC outpatient treatment records show that x-
rays taken in June 1995 of the Veteran's lumbar spine showed 
degenerative changes, which were particularly marked at the 
level L2-3.  With respect to negative evidence, the Court has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  Maxson v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  Therefore, in light of 
the above, the gap of time between any in-service injury and 
the first post-service medical evidence of a diagnosis of a 
back disability also weighs against the claim.  Id.      

In this case, the Board acknowledges that the Veteran has a 
back disability, currently diagnosed as degenerative changes 
of the thoracic and lumbar spine.  With respect to the nexus 
question at hand, there is competent evidence that weighs in 
favor of and against the contended causal relationship.  The 
Court has held that it is the Board's duty to determine the 
credibility and weight of evidence.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Although the Board may not ignore the 
opinion of a physician, it is free to discount the 
credibility of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another physician's 
opinion depending on factors such as reasoning employed by 
the physician.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  With these principles in mind, the Board will review 
the opinion evidence of record.

There are two opinions of record which support the Veteran's 
contention that his current back disability is related to his 
in-service back injury.  In an August 2001 statement, Ms. K., 
a VA nurse practitioner, essentially linked the Veteran's 
current back disability to his in-service back injury by 
opining that a current CT scan reflected the traumatic injury 
from 1956.  In addition, in a private medical record, Dr. 
P.T.S. also opined that there was a direct relationship 
between the Veteran's current back disability to his in-
service back injury.  Both of these opinions were 
specifically noted to be based on the history as related by 
the Veteran.  A bare transcription of lay history, unenhanced 
by additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The Board is cognizant of Kowalski v. Nicholson, 19 
Vet. App. 171 (2005), wherein the Court held that the VA and 
Board may not simply disregard a medical opinion solely on 
the rationale that the medical opinion was based on a history 
given by the veteran. However, in Kowalski, the Court also 
cited its decisions in Swann v. Brown, 5 Vet. App. 229, 233 
(1993) and Reonal v. Brown, 5 Vet. App. 458, 461 (1993) in 
reaffirming that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  (Emphasis added.)  Here, while the Veteran contends 
that the in-service back injury resulted in the onset of a 
chronic back disability, the service treatment records do not 
show that he had a back disability upon his discharge from 
service.  On the contrary, the separation examination was 
completely negative for any abnormal findings relating to a 
back injury or disability.  Both Ms. K. and Dr. S. failed to 
note the normal separation examination or the negative post-
service medical evidence.  They also did not acknowledge that 
the Veteran worked as a truck driver after his discharge for 
many years.  This fact is pertinent because, as explained 
further below, Dr. B., the examining physician from the 
Veteran's July 2006 VA examination, has reported that such an 
occupation could cause varying degrees of low back problems 
and he provided a list of medical articles which supported 
that conclusion.  The nurse practitioner did note that there 
were radiological findings consistent with old trauma, which 
lends some support for her opinion but, as explained below, 
the preponderance of the evidence is against an X-ray 
abnormality due to in-service trauma.  In view of the 
foregoing, the Board finds that the probative value of the 
opinions from Ms. K. and Dr. S. is significantly lessened.  
See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) ("[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence").  Such evidence is 
outweighed by the normal separation examination and the 
absence of any post-service medical or x-ray evidence of a 
back disability until over 37 years after the Veteran's 
separation from service.        

By contrast, the Board attaches significant probative value 
to the conclusion reached by the Dr. W.B., the VA examining 
physician from the Veteran's July 2006 VA examination.  In 
the July 2006 VA examination report, and in August 2006 and 
August 2007 addendums, Dr. B. opined that it was as least as 
likely as not that the Veteran's current lumbar spine 
condition was "less likely as not caused by or a result of 
any service-connected injury or activity."  The language 
used here is awkward and somewhat confusing but the rationale 
provided clearly supports a finding that the contended causal 
relationship is less likely as not, and such opinion, as 
explained below, was significantly buttressed by subsequent 
addendums to this initial opinion from Dr. B.  

In support of his conclusion in July 2006, Dr. B. stated that 
if the Veteran's in-service back injury had been significant, 
the degenerative changes of his lumbar spine would be grossly 
apparent now and the CT scan would show much more than a mild 
disc bulge.  This is a rationale for the opinion that an in-
service injury is less likely as not the cause of the 
Veteran's back disability.  Dr. B. further observed that it 
was "at least as likely as not" that the Veteran's disc 
bulge at the L4 area was age-related rather than due to any 
injury which occurred decades ago.  Arguably such a statement 
merely places the finding of an alternative etiology in 
equipoise and therefore does not weigh against this 
particular finding of an alternative etiology but, here 
again, the opinion read in its entirety, especially with 
consideration of the addendums, clearly supports a non-
service origin of the Veteran's back disability.  With 
respect to the alternative etiology of age, it is pertinent 
to note that the examiner from the Veteran's November 2001 VA 
examination also linked the Veteran's degenerative changes of 
the thoracic and lumbar spine to his age.  Dr. B. also 
attributed the Veteran's current back disability, at least in 
part, to his previous long-standing occupation as a truck 
driver.  Dr. B. noted that such an occupation could cause 
varying degrees of low back problems and he provided a list 
of medical articles which supported that conclusion.  The 
Board gives significant weight to Dr. B.'s opinion because it 
was clearly based on a review of the entire record and 
because it is consistent with the available evidence, or 
absence thereof, to include the normal separation examination 
and the gap of 37 years between service and the earliest 
dated post-service medical evidence of a back disability.  In 
other words, Dr. B.'s conclusion appears consistent with the 
lack of any service or post-service medical evidence of any 
back disorder until decades after service.  Therefore, the 
Board finds that Dr. B.'s conclusion by itself outweighs the 
opinions from Ms. K. and Dr. S., which are of significantly 
diminished weight for the reasons given, not the least of 
which is the absence of any medical evidence showing a back 
disability until so many years after service.

The Board observes that although Dr. B. concluded that the 
June 2001 and July 2002 VA CT scans were not representative 
of any traumatic injury from the Veteran's period of service 
in the mid-1950's, Ms. K. opined that the aforementioned CT 
scans actually did reflect the traumatic injury from 1956.  
In this regard, the Board places greater weight on the 
opinion from Dr. B. because as a physician, he has more 
extensive education and training in the area of interpreting 
CT scans and in determining the etiology of disease or injury 
to the spine than a nurse practitioner and, in this case, Dr. 
B provided a more persuasive rationale regarding causation of 
the disability at issue.   

The Board has considered the Veteran's contention that he 
currently has a back disability that is related to his period 
of service, specifically to his claimed in-service back 
injury.  The Veteran is competent as a layperson to report 
that on which he has personal knowledge, which would include 
the alleged in-service injury and his subsequent back pain.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  While a 
layperson is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
layperson is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder to 
a specific cause.  Espiritu, 2 Vet. App. at 492.  There is no 
evidence of record indicating that the Veteran has 
specialized medical training so to be competent to render a 
medical opinion.  Therefore, his opinion that he currently 
has a back disability that is related to a claimed in-service 
back injury is not competent evidence.   

The Board recognizes that the evidence of record includes lay 
statements from friends, family members, and a former 
employer.  To whatever extent such statements are offered to 
establish that the Veteran has a current back disability 
which is related to his service, specifically to his claimed 
in-service back injury, such statements do not constitute 
competent, and hence, probative evidence with respect to the 
issue under consideration.  As lay people without medical 
expertise, they are not qualified to offer evidence that 
requires medical knowledge such as a diagnosis or opinion as 
to the cause of disability.  Espiritu, supra.     

To the extent that the Veteran's current contention that he 
has had a back disability since service constitutes an 
assertion of continuity of symptomatology (see 38 C.F.R. § 
3.303), his contention is outweighed by his normal separation 
examination, wherein he specifically marked in the report of 
medical history that he did not have a history of recurrent 
back pain, and the absence of any medical or even 
contemporaneously record lay evidence of back symptoms until 
more than 37 years after service.  In any event, as noted 
above, given the nature of the disability at issue, medical 
evidence is required to support the contended causal 
relationship and the preponderance of the competent evidence 
here weighs against a nexus between a current back disability 
and service. 

The Board also recognizes that the Veteran has submitted 
copies of Board decisions which pertain to other veterans in 
support of his claim.  In this regard, the Veteran, in 
essence, cites to the Board's disposition of those cases as 
precedential in establishing a link between an in-service 
injury due to a parachute jump and a current disability.  The 
Board emphasizes, however, that Board decisions are not 
precedential.  Rather, the Board must weigh the facts of each 
case and apply the governing laws and regulations without 
regard to dispositions in other veterans' cases based on 
separate and unique facts.  As previously stated, in this 
case, the Veteran's service treatment records, including his 
September 1957 separation examination, are negative for any 
complaints or findings of a back disability, and the more 
probative medical evidence of record does not provide the 
required nexus between military service, to include the 
claimed in-service back injury, and a current back 
disability, to include degenerative changes of the thoracic 
and lumbar spine.    

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding of a nexus 
between a current back disability, to include degenerative 
changes of the thoracic and lumbar spine, and any incident of 
service.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability, to 
include degenerative changes of the thoracic and lumbar 
spine, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


